Citation Nr: 9927332	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
chondromalacia of the right knee with chronic degenerative 
joint disease.  

2.  The propriety of the initial 10 percent rating for 
lateral and medial collateral ligament laxity of the right 
knee.

3.  The propriety of the initial 10 percent rating for 
degenerative joint disease of the left knee.  

4.  The propriety of the initial 10 percent rating for medial 
collateral ligament laxity of the left knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had extensive active military service, beginning 
in October 1975 and ending in November 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

During the course of the appeal, by rating action dated June 
1998, the RO also granted separate 10 percent ratings for 
right lateral and medial collateral ligament laxity and for 
left medial collateral ligament laxity.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

For the reasons discussed below, the veteran's claims must be 
remanded so that he can be afforded another VA examination.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 (regulations 
pertaining to functional loss of the joints due to such 
factors as pain, weakened movement, excess fatigability, and 
incoordination).  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to such factors discussed in 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45.  

The rating criteria in Diagnostic Code 5257 do not include 
loss of range of motion.  Therefore, 38 C.F.R. § § 4.40 and 
4.45, with respect to pain on motion, are not applicable to 
the veteran's claims challenging the propriety of the initial 
10 percent ratings of his ligament laxity of the right and 
left knees. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, inasmuch as Diagnostic Code 5003 for degenerative 
arthritis instructs to rate under the appropriate Diagnostic 
Code for limitation of motion, the guidelines of DeLuca still 
must be considered regarding the veteran's claims challenging 
the propriety of the initial 10 percent ratings for 
chondromalacia of the right knee with degenerative joint 
disease and degenerative joint disease of the left knee. 

When the veteran was examined in March 1998 and November 
1998, the examinations complied with the guidelines 
established in DeLuca in many respects.  
Specifically, the examiners discussed the pain that the 
veteran experienced in his knees.  However, the examiners did 
not discuss such findings in terms of the degree of 
additional range of motion loss due to these symptoms, which 
is essential for rating purposes.  Therefore, the veteran's 
claims must be remanded so that a more complete examination 
of the knees can be conducted, following the guidelines 
established in DeLuca.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's knees 
that have not already been associated 
with the claims folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected bilateral knee disabilities.  
The examiner should provide diagnoses of 
all disorders of the veteran's knees.  
Such tests as the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veteran's knees.  The examination report 
should include responses to the following 
medical questions:

a.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

b.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

c.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and, if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

d.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and, if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?

e.  Does the veteran have dislocated 
cartilage in either of his knees, 
and, if he does, does he have 
frequent episodes of "locking," 
pain and effusion into either the 
right or left knee joint?

f.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination or pain 
on use attributable to the service-
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms)?

g.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination or pain 
on use attributable to the service-
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms)?

h.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

i.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claims 
challenging the propriety of the initial 
10 percent ratings for his chondromalacia 
of the right knee with chronic 
degenerative joint disease; lateral and 
medial collateral ligament laxity of the 
right knee; degenerative joint disease of 
the left knee; and medial collateral 
ligament laxity of the left knee with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca v. Brown.  In the 
event that the claims on appeal are not 
resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





